By the Court

Wilson, Ch. J.
This action is brought to recover personal property, alleged to have been obtained from the plaintiff’s grantor by duress. The complaint alleges “that on the day and year, and at the place aforesaid, the defendant, John D. Blake, by his attorneys, clerks, agents and servants, for improper purposes, and without just cause, and also without lawful authority, arrested, restrained, imprisoned, and violently detained, the said Alexander F. Taylor, for two days then next ensuing, contrary to law; and by duress of imprisonment, and by threats, and undue influence, compelled and induced the said Alexander F. Taylor to give up and deliver *263the notes and obligations above mentioned, together with all the money and papers then on or about the person of the said Alexander F. Taylor, to one Horace Loomis, sheriff of Olmsted county aforesaid, he then and there being one of the said agents and servants of said John D. Blake, and acting under his direction; and by such duress of imprisonment, threats, and undue influence, compelled and induced the said Alexander F. Taylor, against his will and judgment, and to obtain his freedom and release, to sign, execute and deliver an order upon said Loomis, to deliver to B. A. Jones, Esq., one of the said attorneys, agents and servants of said John D. Blake, the above mentioned notes, securities and obligations, (except the $150 claim against Knapp,) and likewise by such duress, threats and influence, compelled and induced the said Alexander F. Taylor, against his will and judgment, and to obtain his freedom and release, to say to and direct the said J. J. Knapp, another of the said agents, clerks and servants oí the said John D. Blake, then and there present, to pay said notes, obligations and demands against him, to the said John H. Blake; and likewise by such duress, threats and influence, compelled and induced said Alexander F. Taylor, against his will and judgment, and to obtain his freedom and release, to verbally order and direct said Loomis to deliver said notes, obligations and demands in his hands, to said Jones for said Blake.
The complaint further shows, upon information and belief, that afterwards, and on or about the 17th day of April, 1865, at Bochester aforesaid, the said John D. Blake, by his said attorneys, agents and servants, corruptly and unlawfully agreed with, and promised to, the said Alexander F. Taylor, in consideration of his so agreeing and directing in regard to said notes, securities and obligations, as above alleged, to release and enlarge the said Alexander F. Taylor from such arrest, restraint, imprisonment and detention, and to refrain from prosecuting him, and to refrain from appearing against *264him, and to hinder and prevent witnesses from appearing against him upon the criminal accusation then lately preferred against him before one Walter S. Booth, Justice of the Peace in and for said Olmsted county.
The complaint further shows upon information and belief, that pursuant to such order and arrangements so obtained and made by duress, threats, coercion and undue influence, said Loomis wrongfully delivered said notes, demands and obligations, to said Jones, and said Jones, on the day and year, and at the place aforesaid, wrongfully delivered the same to said Blake. * * *
The complaint further shows upon information and belief, that said B. A Jones, and his partner in business, one PI. C. Butler, are and were, during all the time aforesaid, attorneys of this court, and practicing law at Bochester, in said county, and retained as such attorneys in said matters by the said Blake, and were both acting for said Blake, and under his direction in all the said proceedings, matters and things.
The complaint further shows upon information and belief, that one Albert M. Alden, was, on the 15th day of April, 1865, the agent, clerk and servant of the said defendant, and as such made the complaint in writing, before said Booth, a justice of the peace in and for said county, a copy of which is hereto attached, marked “A.” That said Jones and Butler, or one of them, as such attorneys for the said John D. Blake, sued out upon said complaint, the warrant to arrest said Alexander F. Taylor, a copy of which is also hereto annexed, marked “B,” and that under and by color thereof, said Loomis, by the direction of the defendant, through his said attorneys, arrested and imprisoned the said Alexander F. Taylor, as hereinbefore stated.
The complaint further shows, upon information and belief, that said John D. Blake and all his said attorneys, agents and servants, then and there well knew, that the said Alexander F. Taylor had not stolen or embezzled $2,000 in money *265from the said defendant as alleged in said complaint, and that they could not then and there prove, specify or describe any money so stolen or embezzled, and they all then and there well knew that said Alexander F. Taylor had not taken or secreted, witifintent to embezzle and convert to his own use, any money or property of another than his master, the defendant, and they all then and there well knew that the acts of said Alexander F. Taylor mentioned in said complaint and warrant, and upon which said proceedings before said justice were based, transpired within the corporate limits of the said city of Rochester, and that the city justice had, under the city charter and its amendments, sole and exclusive jurisdiction to hear said complaint, and j^sue said warrant, and that said warrant for the arrest of said Alexander F. Taylor, was irregular and void, and that the detention of said Alexander F. Taylor for forty-eight hours in the county jail in said city, without other process or commitment, was unauthorized and contrary to laAV — yet wrongfully intending to injure the said A. F. Taylor, and to procure said notes, securities, obligations and demands, and obtain the money thereon, they did, for and in behalf of said John D. Blake, so imprison and detain the said A. F. Taylor, and so threaten him, until he made said orders, and delivered the said directions, and the defendant had obtained said notes, obligations and demands as herein-before stated, and until he so consented and directed (while under duress) as aforesaid, to obtain his freedom and release from such imprisonment.
The complaint further shows, upon information and belief, that afterwards, and on or about the 1st day of May, 1865, the said Alexander F. Taylor disaffirmed and refused to be bound by the said orders and contracts so made by him while under duress of threats, arrest and imprisonment, and for a valuable consideration, sold, assigned, transferred and set over unto .this plaintiff, (who is his brother,) all the claims, causes of action and demands which he then had or was entitled to *266against said defendant, John D. Blake. * * * The complaint further shows that afterwards, and on or about the 1st day of June, 1865, this plaintiff, by Charles C. Willson, his attorney, made demand of said Blake of said notes, demands, obligations and securities, and of all money# received or collected by said Blake upon or by virtue of the same ; that said defendant then and there refused to deliver over the same or any part thereof, and claimed to be the absolute owner of the same, and of the moneys collected on the said obligations, demands and notes, and utterly refused to do anything in the premises.”
“Schedules “A” and “B,” referred to in the complaint, are in the following language : %A” Complaint. “ State of Minnesota, county of Olmsted, ss. The complaint of Albert M. Alden, of Olmsted county, Minnesota, made before Walter S. Booth, justice of the peace in and for the city of Rochester, in said county, on the 15th day of April, A. D. 1865, who being duly sworn, says, that on the 1st day of November, A. D. 1864, at the city of Rochester, in said county, one A. F. Taylor, then and there being a clerk of John D. Blake, and not being an apprentice, nor under the age of sixteen years, did feloniously embezzle and convert to his own use, and steal, take and carry away, without the consent of said John D. Blake, money of the amount of two thousand dollars, belonging to the said John D. Blake, which said money came into the possession of the said A. F. Taylor, by virtue of his said employment as clerk of the said John D. Blake, against the peace and dignity of the State of Minnesota, and prays that said A. F. Taylor may be arrested and dealt with according to law. Albert M. Alden. Subscribed and sworn to before me this 15th day of April, A. D. 1865. Walter S. Booth, City Justice of the Peace.”
“B ” Warrant. “ State of Minnesota, county of Olmsted. To the sheriff or any constable of said county. Whereas, Albert M. Alden has this day complained in writing to me, on *267oatb, that A. F. Taylor did, on the 1st day of November, A. D. 1864, at the city of Rochester, in said county, feloniously embezzle and convert to his own use, and steal, take and carry away, without the consent of John D. Blake, he, the said Taylor, then and there being the clerk of John D. Blake, and not being an apprentice, nor under the age of sixteen years, money to the amount of two thousand dollars, belonging to the said John D. Blake, which said money came into the possession of the said A. F. Taylor, by virtue of his said employment as clerk of the said John D. Blake, and prayed that the said A. F. Taylor might be arrested and dealt with according to law; now, therefore, in the name of the State of Minnesota, you are commanded forthwith to apprehend the said A. F. Taylor, and bring him before me, to be dealt with according to law. Given under my hand this 15th day of April, A. D. 1865. Walter S. Booth, Justice of the Peace.”
It will be observed, that the complaint shows that the arrest was made by the sheriff of Olmsted county, on a warrant issued by Walter S. Booth, a justice of the peace, in pursuance of a complaint made as required by law. The defendant demurred to the complaint on the ground that it did not state facts sufficient to constitute a cause of action, and because there was a defect of parties. The demurrer having been sustained by the court below, and judgment having been entered for defendant, the plaintiff appeals to this court. There is no doubt but that money or goods obtained by duress or undue influence, may be recovered; and the demurrer admitting all the material and traversable allegations of the complaint, the question presented to us for determination is, whether the complaint shows that the defendant obtained the chattels in question from Taylor by duress or undue influence. Did the complaint not show that Taylor was imprisoned by process prima faoie valid, perhaps the allegation that he was unlawfully imprisoned might be held sufficient. But it is a general rule, that imprisonment by order of law is not duress; *268to constitute duress, the ;arrest, or subsequent detention, must be tortious and unlawful, and as the complaint in this case shows an ai’rest by an officer legally authorized to make such arrests, and on a warrant prima facie valid, we have no right to presume, that either the arrest or subsequent detention was illegal. It is for the plaintiff to show this. Taylor v. Cotrell, 16 Ill. 93; Watkins v. Baird, 6 Mass. 511. The complaint and warrant were perhaps not in strict accordance with the requirements of the statute, but yet they were clearly sufficient to give the court jurisdiction, and- to justify the sheriff in making the arrest, and, therefore, they must be held valid when attacked collaterally, as in this case. The plaintiff’s counsel insists that the warrant was void, and the arrest illegal, because the justice had no authority to issue such warrant returnable before himself. This position is taken on the assumption, unauthorized by any allegation of the complaint, that the offence with which Taylor was charged, was committed within the corporate limits of. the city of Rochester, and that the city justice has exclusive jurisdiction of such offence, and that Walter S. Booth was not the city justice.
The allegation in the complaint, that Blake and his servants and agents “ well knew ” that the acts of Taylor, mentioned in the complaint and warrant, and upon which the proceedings before the Justice were based, transpired within the corporate limits of the City of Rochester, and that the City Justice had exclusive jurisdiction of said quoceedings, is merely an allegation of the knowledge of the defendant and his agents, and is not an allegation that the facts were as it is alleged the defendant knew them to be. An issue joined on such an allegation would have been wholly immaterial. The rule of pleading is elementary, that facts must be alleged directly, and not by way of recital, argument, inference or reasoning; and that recitals, inferences or conclusions are not admitted by. a demurrer. We in vain look for a single trayersable allegation of the complaint showiig that either the *269arrest or detention was illegal or tortious. The schedules (“A” and “B”) referred to in the complaint, are not traversable portions of the complaint; but even if we refer to them, they do not help the plaintiff’s case. In schedule “A,” it is stated that said acts were done within the City of Rochester, but it also appears by said schedule that "Walter S. Booth was City Justice, and, therefore, authorized to issue said warrant. "Whether Booth was legally elected a Justice of the Peace is not a question before us, because it is not an issue made in this case, and such an issue, if made, could not be tried in this action. The complaint admits that' he was, when he issued said warrant, a Justice of the Peace in and for said county, which is not inconsistent with the idea that he was City Justice. Nor is there anything in the complaint to show that the detention of Taylor for two days was "illegal. Unless he gave or offered bail, it was the duty of the Justice to commit, and the sheriff to detain him until after his examination. Some of the authorities go so far as to hold that when there is an arrest for just cause, and with lawful authority, but for an improper-purpose, and the person arrested pays money for his enlargement, he will be considered as having paid the money by duress of imprisonment. "Whether this is the law as thus generally stated, may admit of much doubt, but if we admit it to be the law, it does not aid the plaintiff’s case. The allegation of the complaint on this point is, that “wrongfully intending to injure the said A. F. Taylor, and to procure said notes, securities and demands, and to obtain the money thereon, they (the agents of defendant) did for and in behalf of John D. Blake, so imprison and detain the said A. F. Taylor, and so threatened him until he made said order and delivered said directions.” It is not alleged that defendant or his agents intended to compound the felony charged, when they commenced the prosecution or arrested said Taylor. The complaint in this action tacitly admits that A. F. Taylor had stolen or embezzled from the" defendant, denying merely *270that he had stolen the full amount of $2,000. This being the case, the prosecution against him was rightfully commenced, and during that prosecution, the defendant had a right to demand and recover from Taylor the sum due him. See Taylor v. Cotrell; McClintock v. Cummings, 3 McLean 158. If he agreed to compound a felony, he was guilty of a crime for which he may be prosecuted; but Taylor was equally guilty, and, therefore, cannot claim, on that accoimt, to recover in this action. The intention on the part of Blake to obtain said notes and demands was not inconsistent with an honest intention to prosecute the criminal. Had this prosecution been commenced, not for the purpose of bringing to justice a criminal, but for the purpose of recovering Blake’s debt by compounding a felony, perhaps this might have made the entire proceedings illegal, and have authorized Taylor to avoid his contract on the ground of duress, but this is not alleged to have been the case, and we are not at liberty to presume the existence of illegal or improper motives.
We need not discuss the question as to whatjwould constitute undue influence or duress by threats, such as would avoid a contract, for there is not a single allegation of either such undue influence or such duress in the complaint, and in an action of this kind, the complaint must state facts and not conclusions of law, so that the comt may be able to see from the facts stated that the payment of the money or delivery of the property was, in fact, compulsory. Com. Bank of Rochester v. City of Rochester, 41 Barb.
The judgment below is affirmed.